          Case 1:21-cv-00865-JMF Document 17 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            4/15/2021
 David Lopez,

                                 Plaintiff,
                                                              1:21-cv-00865 (JMF) (SDA)
                    -against-
                                                              ORDER
 Nelson Management Group LTD et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       In view of Defendants’ statement in their April 13, 2021 Letter Motion (ECF No. 13) that

one of Defendants’ officers will not be available for the settlement conference on April 21, 2021,

and District Judge Furman’s subsequent extension of the applicable deadline for such conference

to occur (see Order, ECF No. 14), it is hereby Ordered that the settlement conference scheduled

for April 21, 2021 is adjourned sine die.

       No later than Thursday, April 22, 2021, the parties shall file a joint letter setting forth at

least three alternative dates for the settlement conference to occur.

SO ORDERED.

DATED:          New York, New York
                April 15, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
